UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RAHMON RICHARDSON’ Civil Action No.
v Plaintii°£ 16-cv-265-McA-LDW
. MEMORANDUM OPINION AND
CITY OF NEWARK, et al., ORDER TO SEAL
Defendants.

 

 

THIS MATTER comes before the Court by way of defendants’ motion to seal pursuant
to L. Civ. R. 5.3(0). ECF No. 131. Plaintiff opposes the motion in part. ld. For the reasons set
forth below, the motion is GRANTED IN PART and DENIED lN PART.

I. BACKGROUND

This is an action arising under 42 U.S.C. § 1983 and Monell v. Dep ’t ofSocial Servs., 436
U.S. 658 (1978), in Which plaintiff alleges that the City of Ncwark’s failure to provide adequate
training and supervision to its police officers caused a willful violation of plaintiffs constitutional
rights. See ECF No. l. Throughout discovery, defendants have produced Intemal Affairs (“IA“)
files and its officers have discussed those tiles in a number of depositions Defendants now seek
to seal the IA files and depositions discussing their contents, attached as exhibits to the parties’
summary judgment motion papers.

II. LEGAL STANDARD
The Third Circuit holds that “there is a presumptive right of public access to pretrial motions
of a nondiscovery nature, whether preliminary or dispositive, and the material filed in connection

therewith.” Leucadia, Inc. v. Applied Extmsion Techs., Inc., 998 F.Zd 157, 164 (3d Cir. 1993).

Local Civil Rule 5.3 provides that the Court may otherwise restrict public access to materials filed
with the Court and judicial proceedings upon a motion to seal sufficiently
describe[ing] with paiticularly: (a) the nature of the materials or proceedings at
issue; (b) the legitimate private or public interests which warrant the relief sought;
(c) the clearly defined and serious injury that would result if the relief sought is not
granted, and (d) why a less restrictive alternative to the relief sought is not available
L. Civ. R. 5.3(0)(3).
III. FlNDINGS OF FACT AND CONCLUSIONS OF LAW
Defendants seek to seal three categories of documents, which the Court will address in tum:
l. IA liles at ECF Nos. 117~11, Ex. l, 127-3, 127~4, and 127-5.
a. The LA files and their contents contain information maintained by the Newarlc
Police Department as confidential, the disclosure of which could result in
danger to the officers involved, the chilling of witness participation in the
internal affairs process, and the disclosure of confidential investigative
techniques The Attomey General of New Jersey has determined that the nature
and source of internal allegations and their resulting materials should be treated
as confidential information See Intemal Affairs Policy and Procedures,
httpS://www.State.rij.us/lps/dcj/agguide/internal.pdf (last visited April 23,
2019)
b. Defendants have a legitimate interest in protecting the files from public

disclosure and would suffer a clearly defined injury if the information were to

be made public.

2.

3.

c. There is no less restrictive alternative available other than to seal the contents
of the files. The Court will only seal only that information that is entitled to
protection.

d. Def`endants have satisfied the requirements for sealing the IA tiles under Local
Civil Rule 5.3(0).

Deposition transcripts of police officers with knowledge of the IA process at ECF Nos.
123-3 and 127-2.

a. Defendants’ motion has not shown a clearly defined injury that would result if
sealing is not granted with respect to the deposition transcripts, or that no less
restrictive alternative is available. Defendants largely seek to seal general
information regarding the officers’ background and the IA process generally,
rather than specific contents of particular IA files.

b. Accordingly, defendants’ motion to seal these documents is conditionally
denied, but directs the Clerk to maintain them under seal until further ordered
to permit the filing of a renewed motion to seal meeting the requirements of
Local Civil Rule 5.3.

Portions of an expert report referencing the IA files at ECF No. 1 17-16.

a. As explained above, the Court finds defendants have shown a clearly defined
injury that would result if the contents of the IA files were disclosed. To the
extent that the expert report reveals specific contents of the liles, the sealing of

such information is proper.

b. Defendants have not, however, shown that no less restrictive alternative is
available with respect to certain portions of the expert report referencing the
depositions mentioned above.

c. Accordingly, defendants’ motion to seal the expert report is conditionally
denied, pending defendants’ submission of a renewed motion to seal that more
specifically addresses the basis for sealing such testimony. The Clerk is
therefore directed to maintain this document under seal until further ordered.

Accordingly,

IT IS on this day, Apri123, 2019,

ORDERED, that defendants’ motion to seal is hereby GRANTED IN PART and
DENIED IN PART; and it is fiirther

ORDERED that ECF Nos. 117-11, Ex. l, 127-3, 127-4, and 127-5 shall be permanently
sealcd; and it is further

ORDERED that defendant’s motion to seal ECF Nos. 123-3, 127~2, and 117-16 is
DENIED but the Clerk is directed to maintain these documents under seal until further ordered
and Defendants are to file a renewed motion to seal meeting the requirements of Local Civil Rule
5.3 within thirty (30) days of this Order, or these documents will become public; and it is further

ORDERED that the Clerk of the Court shall terminate the motion at ECF No. 131.

jj ida D. mem
Hon. Leda Dunn Wettre
United States Magistrate Judge

 

